The single question presented for decision in these cases is the authority or power of a member of the State highway patrol to execute a search warrant.
The controlling Code provisions are as follows:
11897. "A search warrant is an order in writing in the name of the state, signed by a magistrate, directed to the sheriff, any constable, or any peace officer of the county, commanding him to search for personal property, and bring it before the magistrate."
11901. "If the magistrate is satisfied of the existence of the grounds of the application, or that there is probable ground to believe their existence, he shall issue a search warrant signed by him, directed to the sheriff, any constable, or any peace officer, commanding him forthwith to search the person or place named for the property specified, and to bring it before the magistrate."
11903. "The warrant may be executed by any one of the officers to whom it is directed, but by no other person, except in aid of such officer, at his request, he being present and acting in its execution." *Page 423 
The first quoted section originated with the Code of 1932, while the other two sections were contained in the Code of 1858. Prior to 1932 the statute provided that the search warrant might be directed "to any lawful officer." Section 5322, Code of 1858. But the Legislature in 1932 saw proper, by clear and unambiguous language, to limit the direction of search warrants "to the sheriff, any constable, or any peace officer of the county."
The State Highway Patrol was created by Chapter 25, Extraordinary Session of 1929, and their powers and duties, as set forth in the Act and carried into the Code, are as follows:
11462. "It shall be the duty of the members of the Tennessee highway patrol, under the direction of the commissioner of finance and taxation, to patrol the state highways and to enforce all laws, and all rules and regulations of the department of highways and public works regulating traffic on and use of said highways; and under the direction of the commissioner of finance and taxation to assist him and the county court clerks of the state in the collection of all taxes and revenue going to the state, and in the enforcement of all laws relating to same."
11463. "The members of the Tennessee highway patrol are clothed with all such necessary police powers as will enable them properly to perform their duty, as outlined and defined in the preceding section, including the right to make arrests and the right to serve criminal warrants and subpoenas for witnesses; the fees taxed to them for arrests and service of warrants, only for violations of the laws of the road and violations of the revenue laws of the state, and subpoenas, to be paid over to the commissioner of finance and taxation, and credited to the motor vehicle division. Each patrol appointed shall be at least twenty-one years of age; and all members of the *Page 424 
Tennessee highway patrol when on duty shall wear a uniform to be designated by the commissioner of finance and taxation."
It will be observed that the authority to serve criminal warrants is limited to cases where the highway laws are violated. There is certainly nothing in this creative act authorizing members of the State Highway Patrol to execute search warrants. Since this police force was created in 1929, the members thereof being State officers, it is not unlikely that the legislature in enacting Section 11897 of the Code of 1932 did so for the express purpose of denying to these State officers authority to execute local search warrants. It may be seriously doubted whether the Legislature intended that a State highway patrolman residing in Sullivan County should execute a search warrant in Shelby County.
The majority opinion is based upon Section 11901, in which the magistrate is authorized to direct the warrant "to the sheriff, any constable, or any peace officer," the words "of the county" contained in Section 11897 being omitted. In my opinion, those words are implied, and the latter section evidently refers to and should be construed in conjunction with the former. I see no basis for holding that the Legislature in 1932, in creating a new section limiting the authority to execute search warrants to "county peace officers" by re-enacting Section 5322 of the Code of 1858, intended to enlarge the authority as to include all peace officers, whether State, county, or municipal. These two sections are included in the same chapter of the Code, the title of which is "Search Warrants," and should be construed together.
The duties of the members of the State Highway Patrol were further enlarged by subsection 3 of Section 15 of Chapter 49, Public Acts of 1939, which provides as follows: *Page 425 
"The State Highway Patrol shall be authorized and it shall be their duty to assist the County and Municipal police authorities to enforce the provisions of this Act, and any other Act relating to the manufacture, sale or distribution of alcoholic beverages, as herein defined, in any County or Municipality failing to adopt the rights granted under the various provisions of this Act."
The authority thus conferred of assisting the county authorities in the enforcement of the liquor laws is in consonance with Section 11903 of the Code, copied herein.
It would have been an easy matter for the Legislature to have provided that such State officers should be empowered to execute search warrants, but it did not see fit to do so.
This court, in my opinion, has usurped the legislative prerogative in reading into this plain statute that a search warrant may be directed to and executed by a member of the State Highway Patrol. If the law-enforcing agencies of the State deem it wise and proper to confer such authority upon members of the State Highway Patrol, their application should be made to the Legislature rather than to the courts.
Justice DeHAVEN concurs in this opinion.